Citation Nr: 1447350	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-26 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1980, and from December 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims file.

In January 2013, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hand disorder has been raised by the record (see May 2011 letter) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence fails to link the Veteran's claimed bilateral hearing loss to her service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by September 2010 and February 2011 letters which advised the appellant of the criteria for establishing service connection and provided her with notice regarding the assignment of disability ratings and effective dates.  The letters were sent prior to the adjudication of the Veteran's claim in March 2011.

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment and personnel records, post-service VA and private treatment records, and lay statements.

VA obtained medical opinions germane to the Veteran's claimed bilateral hearing loss on appeal in September 2009 and February 2010.  The medical opinion reports are adequate because the clinician based her opinions upon consideration of the Veteran's prior medical history, described the Veteran's symptoms in sufficient detail so that the Board's evaluation of the claimed disability would be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinions.  Additionally, the VA clinician fully described any functional effects caused by the Veteran's claimed bilateral hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

There has been substantial compliance with the Board's January 2013 remand instructions.  The Board instructed the RO to schedule the Veteran for a videoconference hearing, which took place in March 2013.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions as to the issue of service connection decided below, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA provided the appellant with a hearing before a DRO in September 2011, and with a hearing before the undersigned VLJ in March 2013.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the RO or Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that the DRO and the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Consequently, no further assistance to the appellant with the development of evidence is required with respect to the hearing loss claim.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

As an initial matter, the Board notes that service connection for bilateral hearing loss was denied in a February 2010 rating decision.  In July 2010, the Veteran asserted for the first time that during service she had been "placed on medical" status due, in part, to her hearing.  The letter was received within one year of the February 2010 rating decision, and constitutes new and material evidence.  Therefore, it precluded the February 2010 rating decision from becoming final.  See 38 C.F.R. 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, this presumption is inapplicable in this case because the Veteran's service during a period of war was less than 90 days, and because the most probative evidence of record does not show that the Veteran manifested high frequency sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends in her July 2010 statement that she had been "placed on medical" status due, in part, to her hearing.  At her September 2011 DRO hearing, the Veteran asserted that she had problems with her hearing during active duty while working in the motor pool.  See September 2011 transcript, p. 11.  At her March 2013 Board videoconference hearing, she again reported that she was exposed to loud noises while working in the motor pool.  See March 2013 transcript, p. 14.

In September 2009, a VA examiner found that the Veteran had the following audiometric test results:

Sept. 2009


HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
20
LEFT
25
15
10
20
20

The Veteran had speech recognition scores, using the Maryland CNC Word List, of 94 percent in the right ear and 96 percent in the left ear.

The audiological testing of record shows that the Veteran has no current hearing loss disability, and, as such, there can be no valid claim for service connection for hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Specifically, because the Veteran's auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is not 40 decibels or greater; her auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are not 26 decibels or greater; and her speech recognition scores using the Maryland CNC Test are not less than 94 percent, the Veteran's claimed bilateral hearing loss is not a disability for the purposes of applying the laws administered by VA.  38 C.F.R. § 3.385.  Therefore, service connection for hearing loss is not warranted.

The Board finds that the question of whether the Veteran has legally cognizable hearing loss which is etiologically related to service is complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the Veteran is competent to describe her difficulty hearing, the Board accords her assertion regarding the extent and etiology of such disorder no probative value as she is not competent to opine on such complex medical questions.

While the Board recognizes the VA examiner's February 2010 opinion that it is at least as likely as not that the Veteran's shift in hearing resulted from noise exposure in service, that opinion cannot support a grant of service connection because the Veteran does not have legally cognizable hearing loss for VA purposes.  38 C.F.R. § 3.385.  Indeed, the VA examiner's February 2010 opinion is accompanied by her finding that the Veteran "still has normal hearing."

In light of the evidence of record, including the Veteran's audiometric test results, the Board finds that her claimed bilateral hearing loss is not linked to service.  While service connection is possible for hearing loss which first met VA's definition of disability after service, it is not warranted in this case because the most probative evidence of record shows that the Veteran does not have cognizable hearing loss.  Hensley, supra, at 159.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue is denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

As an initial matter, the Board notes that service connection for schizophrenia, mood swings, and voices was denied in a January 2010 rating decision.  In October 2010, the Veteran asserted for the first time that during service she had dreams that she "would be shot and killed in Iraq and that my parents would die of illness and then my child would grow up without nobody to watch over [her].  The dreams would end with me burning in Hell."  She further reported that during service her male counterparts "attempt[ed] to demand sexual favors," that she "would vomit with no warning just because of the stress," and that "I began to hearing [sic] voices....[that] told me to kill people when I got mad.  I was diagnosed with schizophrenia by a military psychologist."  The letter was received within one year of the January 2010 rating decision, and constitutes new and material evidence.  Therefore, it precluded the January 2010 rating decision from becoming final.  See 38 C.F.R. 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A medical opinion is necessary prior to adjudication of the issue of entitlement to service connection for an acquired psychiatric disorder because the Veteran has provided evidence of current diagnoses of schizoaffective disorder in September 2012 and March 2013, and of bipolar disorder in May 2009.  Further, her treating physician, Dr. Mary Jo Hanigan, has indicated that the schizoaffective disorder, bipolar type, may be associated with the Veteran's military experience, including ruminating about being separated from her young daughter, and "the undue stress of the rigors of the military environment."  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In these circumstances, a medical opinion should be sought.

Additionally, clarification as to the dates and places of any active duty treatment or diagnoses of a psychiatric disorder should be sought from the Veteran, and in the event the Veteran identifies a time and place not already investigated, efforts to obtain the identified records should be sought.  

The Veteran also should be given an opportunity to identify any additional healthcare providers who had treated her for her acquired psychiatric disorder.  Thereafter, the RO should obtain any identified records that are not already included in the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her acquired psychiatric disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  The Veteran also should be contacted to clarify the dates and places of any active duty treatment or diagnoses of a psychiatric disorder, and in the event the Veteran identifies a time and place not already investigated, efforts to obtain the identified records should be undertaken.  

3.  Notify the Veteran that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of the nature and onset of her acquired psychiatric disorder.  She should be provided an appropriate amount of time to submit this lay evidence.

4.  After physically or electronically associating any pertinent, outstanding records with the file, an opinion from a VA psychiatrist or psychologist should be obtained.

The examiner should state whether it is at least as likely as not that any acquired psychiatric disorder is related to any in-service disease or injury, or had its onset in service.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records, the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should specifically consider the following:

* An October 2010 letter wherein the Veteran asserted that during service she dreamed about being killed in Iraq, losing her parents to illness, having no one to watch her child, and "burning in Hell;" faced demands for sexual favors; vomited from stress; and heard voices telling her to kill people when she got mad.

* The January 1990 letter from an Army officer that described giving advice to the Veteran to help the Veteran "keep herself under control."  (The Veteran apparently was undergoing pre-deployment preparations for the 1991 Persian Gulf War, when the designated care-giver for the Veteran's child became incapacitated ultimately leading to the Veteran's discharge from service in view of these circumstances.)  

* The Veteran's September 2011 testimony to a DRO wherein she asserted that she experienced stress during deployment due to her temporary loss of custody of her daughter to her ill mother (pp. 6, 10), began hearing voices telling her to kill the people at whom she was mad (pp. 12-13), and hit a Sergeant in the head with a typewriter (p. 18).

* The Veteran's March 2013 testimony to the undersigned VLJ wherein she asserted that she heard voices and received an Article 15 for throwing a typewriter at a Sergeant (pp. 4, 12-14), and felt concerns about transferring custody of her daughter to her mother during deployment (pp. 6, 8-9).

* VA treatment records dated May 2009, including diagnoses of bipolar disorder-mixed, and psychotic disorder not otherwise specified (NOS).

* Letters from a private physician, Dr. Hanigan, dated July 2012, September 2012, and March 2013, linking the Veteran's schizoaffective disorder, bipolar type, to her service.

5.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


